Citation Nr: 1042666	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  06-33 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for a low back condition 
(back disability), to include as secondary to a service connected 
neck disability or service connected lipoma.  

2.  Entitlement to service connection for genital herpes, type 2.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to January 
1991.  The Veteran also had reserve service from 1992 to 2001.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.

The Veteran testified before the undersigned Veteran's Law Judge 
at a July 2010 hearing, and a transcript of this hearing is of 
record.  

The issue of entitlement to service connection for genital herpes 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's low back disability had onset in service or was 
caused or aggravated by the Veteran's active military service, to 
include his service connected neck disability or lipoma.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back 
disability, to include as secondary to a service connected neck 
disability or service connected lipoma, have been met.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303, 
3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a disability of the 
thoracolumbar spine.  He has suggested that this developed as a 
result of his service connected neck disability or his service 
connected lipoma.  

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In 
general, service connection requires (1) evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010). 

Additionally, service connection may be granted, on a secondary 
basis, for a disability which is proximately due to or the result 
of an established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a non-service-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the non-service-connected disease, will be service-
connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the 
latter instance, the non-service-connected disease or injury is 
said to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's non-service-connected disability by a service-connected 
disability, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. § 3.322.   

The Veteran's service treatment record contains occasional 
complaints of low back pain associated with lipomas.  
Additionally, they show that the Veteran was in a motor vehicle 
accident in March 1983, after which he complained of back pain.  

However, at his separation from service, the Veteran's back and 
spine were normal.  

Post-service, VA treatment records document complaints of and 
treatment for low back pain.  They also note that the Veteran has 
frequently been involved in motor vehicle accidents (as many as 
five, according to one note) as well as an injury in a theatre 
and two workers' compensation claims.  

The Veteran was afforded a VA examination in April 2004.  He 
complained of low back pain of approximately ten years duration.  
He reported that he used a back brace almost every day.  The 
Veteran had decreased range of motion with pain throughout.  The 
Veteran showed marked resistance to movement, with paraspinal 
spasm, but no weakness, tenderness, or abnormal spinal contour, 
posture, or gait.  Additionally, there was no evidence of 
scoliosis, reverse lordosis, abnormal kyphosis, or ankylosis.  
Sensory perception, strength, and deep tendon reflexes were 
normal.  The Veteran's lumbar spine x-ray was normal for his age.  
The examiner diagnosed the Veteran with lumbosacral strain.  She 
noted that the Veteran had several lipoma on his lumbar area 
which were "tender to pressure and aggravate [the Veteran's ] 
low back pain."

In September 2004, the VA examiner opined that the Veteran's low 
back condition was less likely than not secondary to the 
Veteran's cervical spine condition and more likely than not 
"associated with his three subsequent auto accidents."  

The Veteran submitted statements from a VA physician's assistant, 
J.B., who states that the Veteran's chronic low back pain 
developed as a result of the Veteran's service connected neck 
disability.  

In August 2008, in connection with an increased rating claim for 
the Veteran's service connected lipoma, the Veteran was afforded 
another VA examination.  The examiner stated that "lipomas do 
not cause low back pain", but offered no explanation for this 
conclusion.

In July 2010, the Veteran testified before the undersigned 
Veterans Law Judge that he had experienced low back pain since 
service and that service medical personnel simply attributed the 
pain to his service connected lipoma.  He expressed his belief 
that his service connection lipomas, as well as his service 
connection neck disability, caused or aggravated his low back 
disability.

The Board finds that there is evidence both for and against the 
Veteran's claim.  There is evidence in the Veteran's service 
treatment records that he complained of low back pain on several 
occasions either because of the March 1983 motor vehicle accident 
or his lipomas.  The April 2004 VA examiner concluded that the 
Veteran had a current low back disability aggravated by his 
service connection lipoma.  On the other hand, in September 2004, 
she appears to have attributed the Veteran's current low back 
disability to post service motor vehicle accidents and the August 
2008 VA examiner opined that lipomas do not cause pain.  

The Board notes that all the VA examiners are medical doctors and 
thus appear to be equally qualified to render an opinion 
regarding the etiology of the Veteran's current low back 
disability.  J.B., while not as extensively educated as either of 
the VA examiner, has had the benefit of treating the Veteran over 
a period of time.  Additionally, all of the medical experts 
provide little or no explanation for their opinions, undermining 
the probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (A medical opinion that contains only data and 
conclusions is accorded no weight).  

The Veteran has had both in-service and post-service injury to 
his lumbar spine.  In short, the Board must conclude that the 
evidence is in equipoise as to whether the Veteran's current low 
back disability had onset in service or was caused or aggravated 
by the Veteran's active military service.  Accordingly, the 
Veteran is awarded the benefit of the doubt and entitlement to 
service connection for a low back disability, to include as 
secondary to the Veteran's service connected neck disability or 
lipoma, is granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The finding of the Board does not suggest in any way that that 
all of the Veteran's current back disability is related to 
service.  In fact, there is significant evidence that most of the 
Veteran's current back problems are the result of post-service 
accidents.  This finding, however, does not suggest that the 
Veteran's current back disability has not been slightly 
aggravated by the neck problem.  A detailed review of the 
evidence must be undertaken in order to determine the nature and 
extent of the back disability related to the service connection 
neck disability or lymphoma.  In this regard, the Board must note 
that a detailed review of the record indicates that a more 
compressive evaluation of the Veteran's disability evaluations 
may be in order to determine what disabilities are related to 
service and what disabilities are not related to service.  The RO 
should obtain all pertinent records from any workers' 
compensation claim that the Veteran has filed and more 
information regarding all lawsuits the Veteran has filed 
regarding his post-service accidents (if any).  These issues, 
however, are not before the Board at this time.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  In this case, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  


ORDER

Entitlement to service connection for a low back disability, to 
include as secondary to service connection neck disability or a 
service connected lipoma, is granted.  


REMAND

The Veteran is also seeking service connection for genital 
herpes, type 2.

While there is no diagnosis of genital herpes in the Veteran's 
service treatment records, the Board notes that in August 1979, 
November 1980, May 1984, and October and November 1988, the 
Veteran complained of symptoms such as lesions and scabs on the 
groin area and itching.  He was given varying diagnoses and on 
each occasion, his symptoms appear to have resolved.  At his 
separation examination in November 1990, there was no evidence 
that the Veteran had been diagnosed with a sexually transmitted 
disease or some other genito-urinary condition.  

However, at his July 2010 hearing, the Veteran testified that the 
symptoms he experienced in service were the same as those he 
currently experiences from his genital herpes, which was 
diagnosed in the mid 1990s, after separation from service.  He 
has alleged that he was never tested for herpes in service and 
that his condition was misdiagnosed.

In April 2004, the Veteran was afforded a VA examination.  He 
told the examiner that his first herpes attack occurred during 
active service.  In September 2004, after a review of the 
Veteran's claims folder, the examiner stated: "[the Veteran] was 
treated for non-gonoccocal urethritis 11-23-88.  The first attack 
of herpes did not occur till after 1997.  It is unlikely that an 
infection treated in 1988 could adversely affect a condition 
which did not appear till about 10 years later," and concluded 
that the two incidents were unrelated.  

However, while the examiner claims to have reviewed the Veteran's 
claims file, she does not discuss the significance, or lack 
thereof, of time the Veteran was treated prior to 1988 for 
similar symptoms.  As this appears to support the Veteran's claim 
that he was suffered from a recurrent case of herpes in service 
which was misdiagnosed, the Board finds that a remand is 
necessary to afford the Veteran a new VA examination.  

On remand, the examiner is asked to render an opinion as to 
whether it is at least as likely as not (fifty percent or 
greater) that the Veteran's genital herpes had onset in service, 
or was caused or aggravated by the Veteran's active service.  

Additionally, it appears the Veteran received medical treatment 
from a private physician in Southern, California which could 
potentially be relevant to the Veteran's claim and is not of 
record.  It is the Veteran's responsibility to sign a release for 
records, and provide the RO with the contact information for this 
physician.

Accordingly, the case is REMANDED for the following action:

1.	Obtain records from the Veteran's former 
physician in Southern California, as well 
as any other private medical records that 
the Veteran provides releases for.  The RO 
should document their attempts and these 
records are unavailable of formal finding 
of such should be placed of record.  

2.	 Once this is done, the RO should schedule 
the Veteran for a VA examination of his 
genital herpes.  The examiner should note 
any functional impairment caused by the 
Veteran's disability, including a full 
description of the effects of his 
disability upon his ordinary activities, 
if any.

The VA examiner is asked to render an 
opinion as to whether it is at least as 
likely as not (fifty percent or greater) 
that the Veteran's genital herpes had 
onset in service or was caused or 
aggravated by the Veteran's active 
military service with consideration of 
symptoms prior to 1988. 

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed. 

3.	 When the development requested has been completed, 
and the RO has ensured compliance with the requested 
action, this case should again be reviewed by the RO 
on the basis of the additional evidence.  If the 
benefit sought is not granted, the Veteran and his 
representative should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable 
opportunity to respond before the record is returned 
to the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


